Citation Nr: 1443364	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-44 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for frostbite residuals of the left lower extremity.  

2.  Entitlement to an evaluation in excess of 30 percent for frostbite residuals of the right lower extremity.  

3.  Entitlement to an evaluation in excess of 20 percent for a left ankle sprain.  

4.  Entitlement to an evaluation in excess of 20 percent for a right ankle sprain.  

5.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the claims currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  Additional evidence associated with these systems, including a January 2013 VA examination report, has been reviewed and considered in conjunction with the below decision.  

The issue of entitlement to special monthly compensation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum rating available for a disability of the left lower extremity associated with a below the knee amputation.  

2.  The Veteran is in receipt of the maximum rating available for a disability of the right lower extremity per the amputation rule.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 30 percent for frostbite residuals of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Codes5165, 7122 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 30 percent for frostbite residuals of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Codes 5167, 7122 (2013).

3.  The criteria for entitlement to a disability evaluation in excess of 20 percent for a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5165, 5271 (2013).

4.  The criteria for entitlement to a disability evaluation in excess of 20 percent for a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5167, 5271 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in a letter dated September 2009.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in September 2011 and January 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran contends that he is entitled to increased evaluations for his bilateral frostbite residuals and his bilateral ankle disabilities.  However, the Veteran is currently in receipt of the maximum disability evaluation available per the amputation rule.  As such, a higher rating is prohibited.  

The record reflects that the Veteran had an amputation of the left lower extremity on November 29, 2010.  A January 2013 VA examiner opined that the Veteran's amputation was at least as likely as not due to his service-connected frostbite residuals.  Prior to this date, the Veteran was suffering from symptomatology related to his service-connected left lower extremity disabilities such as swelling and pain.  At this time, the Veteran was service-connected for frostbite residuals of the left lower extremity (rated as 30 percent disabling) and a disability of the left ankle (rated as 20 percent disabling).  These ratings combine to 40 percent according to the Combined Ratings Table found at 38 C.F.R. § 4.25.  

Amputation of the leg below the knee permitting a prosthesis warrants a 40 percent disability evaluation.  38 C.F.R. § 4.71a.  The record reflects that the Veteran's left lower extremity has now been amputated below the knee and that he has a prosthesis.  However, throughout the pendency of the claim (to include prior to his amputation), the Veteran has been assigned a 40 percent evaluation for the left lower extremity.  As such, the Veteran has always been in receipt of the same disability evaluation assigned to an amputation of the lower extremity below the knee.  A higher rating cannot be assigned without violating the amputation rule (the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level).  38 C.F.R. § 4.68.  

Regarding the right lower extremity, the Veteran is presently service-connected for frostbite residuals (rated as 30 percent disabling) and a disability of the ankle (rated as 20 percent disabling).  These ratings combine to 40 percent according to the Combined Ratings Table found at 38 C.F.R. 4.25.  While the right lower extremity has not been amputated, the Board finds that the Veteran has effectively lost the use of the foot of the right lower extremity.  According to the January 2013 VA examiner, the Veteran suffered from symptomatology such as arthralgia, cold sensitivity, nail abnormalities, locally impaired sensation, numbness and color changes.  X-rays revealed diffuse soft tissue swelling with extensive calcification of the posterior tibial artery.  There was also pes planus and ankylosis of the talocalcaneal joint.  Degenerative changes were noted in the tibiotalar joint.  These findings were deemed to likely represent Charcot foot.  The Veteran regularly required a wheelchair and a walker for ambulation.  The examiner concluded that the Veteran was severely physically limited.  In light of these findings, the Board finds that the Veteran has effectively lost the use of the right foot.  Loss of use of the foot warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  The Veteran is already rated at 40 percent.  A higher evaluation cannot be assigned without violating the amputation rule.  See 38 C.F.R. §4.71a.  

In summary, the Veteran is receiving a 40 percent evaluation for each lower extremity.  This is the maximum rating available for the anatomical loss of a lower extremity below the knee and the loss of use of the foot.  As such, a higher evaluation is not legally permissible due to the amputation rule.  See 38 C.F.R. § 4.68.  

As the Veteran is in receipt of the highest evaluation available for his disabilities pursuant to the amputation rule, the claims on appeal must be denied.  






	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to an evaluation in excess of 30 percent for frostbite residuals of the left lower extremity is denied.  

The claim of entitlement to an evaluation in excess of 30 percent for frostbite residuals of the right lower extremity is denied.  

The claim of entitlement to an evaluation in excess of 20 percent for a left ankle sprain is denied.  

The claim of entitlement to an evaluation in excess of 20 percent for a right ankle sprain is denied.  


REMAND

As detailed in the above decision, the Board has determined that the Veteran suffers from the anatomical loss of the left lower extremity, as well as the loss of use of the right lower extremity.  Pursuant to 38 C.F.R. § 4.71a, Note 2, the Veteran is entitled to special monthly compensation (SMC).  As such, this matter is being remanded to the Agency of Original Jurisdiction (AOJ) to determine the appropriate level(s) of SMC under 38 C.F.R. § 3.350 to be awarded to the Veteran.  This matter is being remanded to the AOJ to preserve the Veteran's appellate rights and prevent potential prejudice to him.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the evidence of record and determine the appropriate level of special monthly compensation to be awarded to the Veteran.  The anatomical loss of the left lower extremity and the loss of use of the right lower extremity are to be conceded.  

2.  Upon assigning the appropriate level of special monthly compensation, the Veteran should be notified of his right to appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


